Citation Nr: 0302626	
Decision Date: 02/11/03    Archive Date: 02/19/03

DOCKET NO.  99-11 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel


INTRODUCTION

The veteran served on active duty from March 1950 to March 
1953, July 1954 to July 1957, October 1957 to August 1963, 
and April 1964 to May 1972, with service in the Republic of 
Vietnam from March 1968 to March 1969.  The veteran died in 
January 1998.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  The Board remanded this 
matter to the RO in November 2000 for additional development.  
The RO complied with the remand instructions and has returned 
the case to the Board for further appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The preponderance of the medical evidence shows that a 
disability of service origin did not cause, hasten, or 
materially and substantially contribute to the veteran's 
death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 1103, 
1310, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), 3.312 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits, and redefines 
the obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (West Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the appellant of evidence 
and information necessary to substantiate her claim and 
inform her whether she or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C. 
§ 5103A (West Supp. 2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In the present case, the appellant was 
informed of the evidence needed to substantiate her claim by 
means of the April 1998 rating decision, April 1999 Statement 
of the Case, and December 1999 and September 2002 
Supplemental Statements of the Case. 

In the rating decision, the appellant was informed of the 
basis for the denial of her claim and of the type of evidence 
that she needed to submit to substantiate her claim.  In the 
Statement of the Case, the RO notified the appellant of all 
regulations pertinent to her claim, informed her of the 
reasons for the denial, and provided her with additional 
opportunity to present evidence and argument in support of 
her claim.  In addition, a June 2001 letter from the RO 
specifically informed the appellant of the provisions of the 
VCAA.  Therefore, the Board finds that the rating decision, 
Statement of the Case, Supplemental Statements of the Case, 
and related letters provided to the appellant specifically 
satisfy the notice requirements of 38 U.S.C.A. § 5103 of the 
new statute. 

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West Supp. 2002).  Here, the RO 
requested specified private treatment records, obtained VA 
treatment records, and obtained a VA medical opinion.  The 
appellant also appeared at a personal hearing before the RO.  
Therefore, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

The law provides that Dependency and Indemnity Compensation 
benefits may be payable to a surviving spouse of a veteran 
who dies from a service-connected or compensable disability.  
See 38 U.S.C.A. § 1310 (West 1991 & Supp. 2002).  The death 
of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2002).  A 
principal cause of death is one which, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. 
§ 3.312(b).  A contributory cause of death is one which 
contributed substantially or materially to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c). 

The appellant alleges that the veteran's service-connected 
disabilities impaired the necessary medical treatment of his 
brain tumor; therefore, they contributed materially and 
substantially to his death.  

At the time of his death, the veteran was service connected 
for diabetes mellitus, rated at 60 percent, rheumatoid gouty 
arthritis, rated at 40 percent, recurrent anxiety, rated at 
30 percent, cerebral vascular accident, rated at 100 percent, 
and loss of visual field, rated at 60 percent.  The 
Certificate of Death identified the cause of death as 
glioblastoma multiform.  No other causes or significant 
conditions were noted and no autopsy was performed. 

The veteran's service medical records contain no relevant 
complaints, findings, or diagnoses related to a brain tumor.  
Likewise, VA examinations performed in December 1972, 
September 1977, and May 1995 show that the veteran was 
evaluated for his service-connected rheumatoid gouty 
arthritis and diabetes mellitus.  Headaches were noted in the 
service medical records and early VA examinations, but were 
generally related to anxiety or hypertension.  

Treatment records from Womack Army Hospital dated June 1972 
to July 1977 and July 1983 to September 1991 also contain no 
relevant findings.  The veteran was followed for gouty 
arthritis, hypertension, diabetes, chest pain, and various 
ailments.  VA treatment records dated January 1994 through 
February 1997 show that the veteran was followed for his 
service-connected disabilities, as well as hypertension, skin 
conditions, and degenerative joint disease of the spine.  

The veteran was hospitalized at the VA Medical Center in 
February 1997 with a diagnosis of acute cerebrovascular 
accident.  He was admitted with complaint of blurred vision 
and difficulty seeing to the left.  A CT scan of the brain 
showed an occipital infarct.  He had additional diagnoses of 
hypertension, diabetes mellitus, and gastroesophageal reflux.  
At VA examinations in March 1997, the veteran was evaluated 
for arthritis, hypertension, and diabetes with history of 
stroke.  The veteran was rehospitalized in May 1997 with 
uncontrolled diabetes mellitus.  He complained of blurred 
vision, dizziness, and numbness in the left side since the 
stroke.  No focal neurological findings were present on 
examination.  A CT scan was performed and the symptoms were 
believed to be due to the stroke, with no further work-up 
needed. 

At a June 1997 VA examination, the veteran reported continued 
difficulty with his vision and a vision field defect since 
the February 1997 cerebrovascular accident.  He also 
complained of incoordination and forgetfulness.  He was 
diagnosed with occipital cerebrovascular accident with 
decreased visual fields, diabetes mellitus with mild 
peripheral neuropathy of both legs, and anxiety disorder.  
The veteran presented in September 1997 with increased 
headaches, visual symptoms, and memory loss.  He had positive 
papilledema on examination and a CT scan on admission 
identified a mass of the right occipital region and left 
temporal region.  An MRI identified two intracranial mass 
lesions, with the largest lesion in the right occipital area.  

In October 1997, the veteran underwent a right occipital 
craniotomy and tumor resection.  The pathology report of the 
right occipital tumor confirmed glioblastoma of the brain.  A 
follow-up CT scan found a small amount of residual tumor, no 
mass, and stable left lesion.  The veteran had complications 
of seizure, fever, and anemia following surgery.  He 
underwent 10 doses of radiation therapy.  In a radiation 
oncology consultation, the doctor stated that, due to the 
poor prognosis of glioblastomas in patients over 60 years 
old, and given the multifocality of the veteran's tumor, a 
short regimen of radiation therapy was recommended.

Social work notes dated October 1997 show that the veteran's 
life expectancy and tumor malignancy were discussed with the 
appellant.  The appellant stated that the doctors were unsure 
of life expectancy, that it could be one to two years, but 
that the veteran's other health problems of diabetes and 
hypertension could be issues.  The appellant reported that 
she and the veteran had decided against chemotherapy.  The 
veteran was discharged to home hospice care.  

Home Health and Hospice Care records show that the appellant 
was assisted by a nurse with the care of the veteran.  He 
slowly deteriorated from November 1997 until the time of his 
death in his home. 

In her Notice of Disagreement submitted in July 1998, the 
appellant claimed that the veteran's brain tumor may have 
been caused by other cancer present in his body that was due 
to Agent Orange exposure.  She also stated that the veteran 
had complained of headaches since he was on active duty, and 
that these may have been the earliest symptoms of cancer.  

In September 1998, the appellant and her daughter wrote that 
the veteran developed severe headaches after his retirement 
from active duty.  These headaches occurred in the same area 
where the tumor was later diagnosed.  They believed that the 
veteran's headaches and brain cancer were due to his service 
in Vietnam.  The following month, the appellant's son wrote 
of the veteran's numerous health problems throughout his 
lifetime.  He described the pain, loss of vision, and loss of 
memory that followed the veteran's cerebrovascular accident.  
He believed that the veteran had brain cancer at the time of 
the diagnosed cerebrovascular accident. 

At the personal hearing before the RO in June 1999, the 
appellant's representative stated that she withdrew her 
contention that the veteran's cause of death was due to Agent 
Orange exposure.  Rather, the appellant believed that the 
veteran's service-connected disabilities had made him unable 
to survive the brain cancer surgery or the necessary 
treatment.  Therefore, she believed that his service-
connected disabilities had hastened his death.

The appellant and her son testified that, prior to the 
stroke, the veteran used numerous medications.  He was 
depressed and lethargic, and could not perform household 
chores due to pain.  After the stroke, he became disoriented 
and had memory loss.  The appellant stated that the veteran 
had 10 radiation treatments after the craniotomy.  The doctor 
had told her that the veteran would not undergo chemotherapy 
because of his physical condition.  She cared for the veteran 
until he died at home.

In October 2001, a VA Chief of Administrative Medicine 
reviewed the veteran's claims file.  He discussed the 
veteran's history of service-connected disabilities, 
cerebrovascular accident, and brain cancer.  He noted that 
the veteran had a craniotomy and was deemed an unfit 
candidate for further therapy.  The veteran was placed in 
hospice care until his death due to complications from the 
brain tumor.  The reviewer opined that the glioblastoma 
multiforme, which was the cause of the veteran's death, was 
not caused or aggravated by the veteran's service-connected 
disabilities.  There was no evidence that the veteran's brain 
tumor or ultimate demise was in any way affected by the 
service-connected disabilities.

Based upon the above facts, the Board finds that a 
preponderance of the evidence is against service connection 
for the cause of the veteran's death.  The medical evidence 
of record fails to show that the veteran's service-connected 
disabilities contributed substantially or materially to his 
death.  The veteran clearly died from cancer of the brain.  
The record contains no evidence that this disease was 
proximately due to active service or to a service-connected 
disability.  

The Board acknowledges that the appellant believes that the 
veteran's service-connected disabilities affected his ability 
to recover from the brain surgery or to undergo chemotherapy 
treatments.  While the Board concedes that the veteran's 
service-connected disabilities affected his overall health, 
the record contains no medical evidence that they 
substantially or materially contributed to his demise due to 
brain cancer.  

The contemporaneous medical records show that the decision to 
complete a short regimen of radiation therapy was made by the 
oncologist based upon factors such as the veteran's age and 
type of cancer.  The records also indicate that the appellant 
was informed of the uncertainty of the veteran's lifespan and 
agreed to forego chemotherapy treatment.  Finally, the Board 
accords much weight to the opinion of the reviewing VA 
medical expert who found that the veteran's brain tumor and 
death were not in any way affected by his service-connected 
disabilities.

The Board also acknowledges that the appellant apparently 
believes that the veteran's headaches during his lifetime may 
have been the onset of his brain cancer.  However, the record 
is completely devoid of any medical evidence that the veteran 
had brain cancer prior to 1997.  Finally, the Board 
recognizes that the appellant withdrew her claim that the 
veteran's death was due to Agent Orange exposure.  However, 
the Board would note that the law has been revised to provide 
for a presumption of exposure to herbicides for all veterans 
who served in Vietnam during the Vietnam era.  See 38 
U.S.C.A. § 1116(f), as added by § 201(c) of the "Veterans 
Education and Benefits Expansion Act of 2001," Pub. L. No. 
107-103, 115 Stat. 976.  

Nevertheless, a grant of service connection still requires a 
medical nexus between the veteran's cause of death and his 
exposure to Agent Orange.  In this case, the record contains 
no medical evidence of a nexus between the veteran's brain 
cancer and Agent Orange exposure.  Also, service connection 
may be granted on a presumptive basis for residuals of 
exposure to Agent Orange for veterans who have a disease 
listed at 38 C.F.R. § 3.309(e) (2002).  Unfortunately, 
glioblastoma multiform is not one of these enumerated 
diseases.  Accordingly, the Board can identify no basis for 
an award of service connection and the appeal is denied.

ORDER

Service connection for the cause of the veteran's death is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

